Citation Nr: 0705979	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for residuals of a jaw 
injury, to include as secondary to the veteran's service-
connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1961 to 
January 1963. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  Subsequently, the veteran's claims file was 
transferred to the VA RO in Roanoke, Virginia, that now has 
jurisdiction of his appeal.

In a September 2005 rating decision, the Board reopened and 
denied the veteran's previously denied claims for service 
connection for numbness and tingling in the hands and fingers 
and benign prostatic hypertrophy, but granted service 
connection for bilateral hearing loss and shrapnel wounds to 
the left hand and face.  At that time, the Board remanded the 
veteran's claim for service connection for residuals of a jaw 
injury, to include as secondary to his service-connected 
PTSD, to the RO for further development.  

In the Introduction to its decision, the Board noted that the 
veteran appeared to raise a claim for service connection for 
recurrent ear pain and discharge and referred the matter to 
the RO for appropriate action.  However, it does not appear 
that the RO has yet considered the veteran's claim and the 
matter is again referred to the RO for appropriate 
development and consideration.

Finally, the Board notes that in March 1997 and June 2000 
written statements, the veteran expressly contended that his 
service-connected PTSD was severely disabling and unlikely to 
improve and that, therefore, the evaluation should be made 
permanent and total, under the provisions of 38 C.F.R. § 
3.327 (b)(2) (2006), so that he will not have to undergo 
periodic review examinations.  However, while in May 1998 and 
July 2000 rating decisions, the RO denied an increased rating 
for PTSD (already evaluated as 100 percent disabling) and 
entitlement to special monthly compensation based upon the 
need for aid and attendance or being housebound, it does not 
appear that the RO ever addressed the matter of a permanent 
and total rating under 38 C.F.R. § 3.327(b)(2).  Thus, this 
matter is also referred to the RO for appropriate 
consideration and adjudication.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence is in equipoise as to whether 
his temporomandibular joint (TMJ) syndrome is attributable to 
his service-connected PTSD.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, his TMJ syndrome 
is attributable to his service-connected PTSD.  38 U.S.C.A. 
§§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006); 71 Fed. Reg. 
5244-52742 (Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  In the May 206 supplemental statement 
of the case, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess.  Furthermore, 
although the veteran's service connection claim is being 
granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  The RO will provide appropriate 
notice as to the rating criteria and effective date to be 
assigned prior to the making of a decision on those matters.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Factual Background and Legal Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran contends that he has residuals of a jaw injury.  
In a March 1995 written statement, he said he sustained a 
broken jaw as a result of a fall from the concussion of an 
exploding round in service, but it was never treated.  He 
said he had to concentrate to avoid biting his tongue and 
inner mouth when he chewed and reported that his jaw locked 
up when he yawned or opened his mouth for an extended time.  
In an August 2006 written statement, he said he incurred a 
hair-line fracture in service.  However, in an October 2002 
written statement, he reported a diagnosis of severe TMJ and 
asserted that the jaw disability was secondary to grinding of 
teeth related to his service-connected PTSD.  In August 2006, 
he argued that VA medical personnel told him that his TMJ may 
be related to his service-connected PTSD.

The records reflect the veteran's combat service in Vietnam 
and document that he was wounded during military action.  He 
has indicated that he believed he fractured his jaw in a 
combat situation but did not seek treatment because he was in 
the field when he was injured.  

Service medical records are not referable to findings of, or 
treatment for, a jaw injury.  Findings of dental examinations 
performed in November 1965 and November 1970 were essentially 
normal.

In July 1992, the RO granted the veteran's claim for service 
connection for PTSD, evaluated as 100 percent disabling since 
March 1995.  

VA outpatient medical records, dated in February 1995, 
indicate that the veteran underwent a dental examination and 
complained of intermittent problems with his jaw locking up 
for 25 years with radiating pain to both ears, that he 
associated with a jaw fracture.  Examination findings 
included clicking for both right and left TMJs.  

In October 2001, the veteran was seen again in the VA 
outpatient dental clinic and complained of sore jaws, 
grinding his teeth, and lip and tongue biting.  Subsequent VA 
clinical records, including in February 2002, include TMJ 
among the veteran's medical problems.

A September 2003 VA dental examination report reflects the 
veteran's history of trauma of the mandible in the past and 
that oral examination and x-rays showed no loss of the body 
or substance of the mandible or maxilla.  Some TMJ 
dysfunction, tenderness upon opening, and clicking and 
popping, particularly of the right TMJ, was noted on 
examination

In January 2006, the veteran underwent another VA dental 
examination.  According to the examination report, the VA 
dentist reviewed the veteran's medical records.  The veteran 
reported that in service he sustained a jaw fracture when an 
ammunition dump blew up.  He said he was thrown into the air 
and sustained numerous injuries that included jaw 
swelling/fracture.  The veteran currently complained that his 
jaw locked up if he opened widely and it had to be manually 
manipulated to close it.  He complained of biting his cheek 
and tongue due to malpositioning of the jaw.   
 
On examination, it was noted that the veteran had almost 
complete relatively well-maintained dentition.  Missing tooth 
#8 was replaced by a functional fixed bridge.  He had intact 
dentition and was able to masticate food adequately.  He was 
missing two maxillary bicuspids and two lower molars that 
were missing for many years.  The spaces were closed by 
drifting of the remaining dentition and no prosthesis was 
needed.  The veteran demonstrated a full range of 
interincisal motion on examination.  Significant popping and 
clicking were noted in both the right and left 
temporomandibular joints.  No locking of the jaw was noted 
during the exam.  There was no bone loss in the maxillary, 
mandible, or hard pallet noted.  No residual evidence of a 
jaw fracture was evident radiographically.  

The diagnosis was bilateral popping and clicking of the TMJ 
with spontaneous reduction.  Wear patterns on the teeth 
supported a diagnosis of bruxism.  

The VA examiner said that, upon clinical examination and 
review of he veteran's medical records, there was no evidence 
to support a claim of jaw fracture.  According to the VA 
dentist, the veteran exhibited bilateral joint sounds, i.e., 
popping and clicking in the TMJ when opening and closing, and 
had a wear pattern on the occlusal surfaces of the teeth 
consistent with a habit of bruxism and/or clenching.  It was 
noted that a review of available service records did not show 
entries relating to a jaw injury and later dental 
examinations did not mention a history of jaw injury and 
described the veteran as dentally fit.

According to the VA dental examiner, current dental 
examination findings were consistent with a diagnosis of 
existing TMJ syndrome, but the etiology of the TMJ condition 
was not discernible as to when it first manifested.  The VA 
dentist said that symptoms of TMJ syndrome can be related to 
stresses in life.  Whether this can be related to stresses 
incurred in military service cannot be determined by dental 
exam.  The VA dentist opined that there was no current 
radiographic evidence and no records documentation to support 
a claim of jaw fracture in service.  The etiology of the 
veteran's current existing TMJ symptoms cannot be determined 
by dental exam and, in the dentist's opinion, it was less 
likely as not that the veteran's TMJ symptoms were related to 
a jaw facture sustained in service.  As to whether the 
veteran's TMJ symptoms were secondary to a service-connected 
disability, the VA dentist opined that "it is at least as 
likely as not that [the veteran's] symptoms could be related 
to stresses related to his PTSD as it is that his symptoms 
developed from other sources of stress in life."  The 
examiner said that etiology by dental exam cannot be 
conclusive as to a cause of current TMJ symptoms.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA dentist who examined the veteran in 
January 2006.  This medical specialist had the opportunity to 
examine the veteran and his medical records.  This examiner 
explained the veteran's initial symptoms and found that it 
was at least as likely as not that the veteran's TMJ symptoms 
could be related to stresses related to his PTSD as it was 
that the symptoms developed from other sources of stress in 
life.  Here the Board notes that the veteran has been in 
receipt of a 100 percent rating for PTSD since March 1995. 

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
veteran's service records document that he was wounded in 
combat service in Vietnam but are not referable to treatment 
for a jaw injury.  Service connection for PTSD has been in 
effect since March 1995.  At the time of the January 2006 VA 
examination, the veteran reported a history of TMJ syndrome 
and the VA dentist said wear patterns on the teeth support a 
diagnosis of bruxism.  The VA dental examiner opined that it 
was at least as likely as not that the veteran's TMJ symptoms 
could be related to the stresses related to the service-
connected PTSD as it was that the symptoms developed from 
other sources of stress in life. Resolving the benefit of the 
doubt in the veteran's favor, and without ascribing error to 
the action of the RO, service connection is established for 
TMJ syndrome as due to the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.310.


ORDER

Service connection for temporomandibular syndrome as due to 
the veteran's service-connected post-traumatic stress 
disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


